Citation Nr: 1331721	
Decision Date: 10/02/13    Archive Date: 10/07/13

DOCKET NO.  12-11 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to an initial evaluation in excess of 10 percent for bilateral hearing loss disability.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1955 to October 1957. 

The matters come on appeal to the Board of Veterans' Appeals (Board) from a January 2102 rating decision from the Department of Veterans Affairs, Regional Office located in Houston, Texas (RO), which in pertinent part, denied the benefits sought on appeal.  

On his April 2012 substantive appeal, VA Form-9, the Veteran indicated his desire to testify before a member of the Board during a videoconference hearing.  He was scheduled for a hearing in August 2013.  He later informed the RO that he would not be able to attend the scheduled hearing and he asked that his appeal continue onto the Board without delay.  The Board deems the hearing request withdrawn. See 38 C.F.R. § 20.704(d).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims. 

The Veteran has submitted a completed VA Form 21-4142, Authorization and Consent to Release Information, for private treatment records from Beltone.  The Veteran reported that he has undergone another private audiology evaluation in March 2012.  These records should be obtained if possible.  38 C.F.R. § 3.159(c)(1).

If the March 2012 private audiology report shows an evident worsening of the Veteran's hearing acuity since the January 2012 VA audiology examination, then the Veteran should be afforded another VA audiology examination to evaluate the severity of his bilateral hearing loss disability.  

In addition, it is unclear whether the Veteran receives his Social Security Administration (SSA) benefits based on his age or instead because of disability, specifically his bilateral hearing loss disability or tinnitus disorder.  The Veteran has informed VA that he receives a form monetary benefit from SSA.  Clarification therefore is needed as to whether he is receiving SSA benefits, in any way, based on his bilateral hearing loss disability or tinnitus disorder.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Attempt to obtain treatment records from Beltone, as per the Veteran's April 2012 release.  If the attempts to obtain these additional records are unsuccessful, and it is determined that further attempts would be futile, then document this in the file and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(e).

2. Also, clarify whether the Veteran is receiving SSA disability benefits based on his bilateral hearing loss disability or tinnitus disorder.  If so, obtain copies of the SSA's determinations and any medical or other records considered in deciding his claim for benefits from this other Federal agency.  

3. Upon completion of the evidentiary development ordered above, review the evidence of record and determine if any additional development is needed, to include another VA audiology examination.  

4. Then in light of all additional evidence, readjudicated the claims for service connection for tinnitus and for increased rating for bilateral hearing loss disability, to include consideration of 38 C.F.R. § 4.86(a).  If the decision remains adverse to the Veteran, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

